DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/15/2022 has been entered and is currently under consideration.  Claim 1-20 remain pending in the application.
Claim Objections
Claim 9 objected to because of the following informalities:
In claim 9, “fourth wall member” should read –the fourth wall member--.
In claim 9, “the the cascade” should read –the cascade--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to read “a compression mold assembly for forming a cascade for a thrust reverser assembly from a polymer preform” (emphasis added).  Applicant specification is directed to a compression mold assembly for forming a polymer preform of a cascade for a thrust reverser assembly.    [0030] of applicant specification describes “compression mold assembly 34 is shown for forming preform 36 of cascade 14” as in originally presented in claim 1.  However, the examiner can find no disclosure of a compression mold assembly that produces a cascade from a polymer preform.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a second wall member extending from the first wall member.  Since the claims require a first wall member for both the first die portion and second die portion, it is not clear which first wall member is being referenced by the claim.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean the first wall member of the second die portion.
Claim 10 recites the first wall member and the second wall member.  Since the claims require a first and second wall member for both the first die portion and second die portion, it is not clear which first and second wall member is being referenced by the claim.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean the first wall member of the first die portion.
Claim 14 recites the second wall member and third wall member.  Since the claims require second and third wall members for both the first die portion and second die portion, it is not clear which second and third wall members are being referenced by the claim.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean the second and third wall members of the second die portion.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermilye (US 4852805 of record).
Regarding claim 1, Vermilye teaches:
A compression mold assembly for forming a cascade for a thrust reverser assembly from a polymer preform (two piece mold 96, 98; col 5, ln 58-ln 66), comprising:
a first die element is positioned at an internal side of the polymer preform of the cascade to be formed (Fig 8-10: tooling die 96) and a second die element is positioned at an external side of the polymer preform of the cascade to be formed  such that the polymer preform is compressed between the first die element and the second die element (Fig 8-10: tooling die 98; col 3, ln 1-15), wherein:
the first and second die elements define an axis of alignment such that a line of removal of a formed polymer preform of the cascade to the first die and the second die elements is positioned perpendicular relative to a plane which extends perpendicular to the axis of alignment (Fig 8-10; axis of alignment and line of removal are in the up/down axis in Fig 9);
a first die portion, which extends from the first die element, comprises a first curved surface which forms an interior surface of a first strong back within a cell of the polymer preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10);
a second die portion, which extends from the second die element, comprises a first curved surface which forms an interior surface of a second strong back within the cell of the polymer preform of the cascade to be formed by the compression mold assembly; the second die portion comprises a second curved surface which forms an interior surface of a first vane positioned on a forward side of the cell of the polymer preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10); and
the first die portion further comprises a wall assembly which comprises a first wall member, which extends along the line of removal and a second wall member which extends in an angular direction relative to the first wall member wherein the first wall member and the second wall member form an interior surface of a second vane positioned on an aft side of the cell of the polymer preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10).

    PNG
    media_image1.png
    695
    861
    media_image1.png
    Greyscale


Regarding claim 5, Vermilye teaches the assembly of claim 1.
Vermilye further teaches wherein a width of the first curved surface of the first die portion narrows as the first curved surface extends away from the first die element (Annotated Vermilye Fig 8-10, Fig 8-10).
Regarding claim 6, Vermilye teaches the assembly of claim 5.
Vermilye further teaches wherein the first curved surface extends to a distal end and the distal end of the first curved surface terminates at a third wall member of the first die portion (Annotated Vermilye Fig 8-10, Fig 8-10).
Regarding claim 7, Vermilye teaches the assembly of claim 6.
Vermilye further teaches wherein the third wall member of the first die portion extends away from the distal end of the first curved surface along the line of removal (Annotated Vermilye Fig 8-10, Fig 8-10).
Regarding claim 8, Vermilye teaches the assembly of claim 7.
Vermilye further teaches wherein a fourth wall member of the first die portion extends from the third wall member in a direction toward the first curved surface of the second die portion, which forms an interior surface of the second strong back of the cell of the polymer preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilye in view of Aylmore et al. (US 2012/0251647) hereinafter Aylmore.
Regarding claim 2, Vermilye teaches the assembly of claim 1.
Vermilye does not teach a containment assembly positioned surrounding the first die element and the second die element.
In the same filed of endeavor regarding molds, Aylmore teaches a first and second die element surrounded by sidewalls to allow the mold to cooperate and interlock to enclose the raw material throughout the molding process (Fig 1: upper mold 30, lower open topped mold 20, sidewalls 24; [0025-0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mold assembly as taught by Vermilye with the sidewalls as taught by Aylmore in order to allow the mold to cooperate and interlock to enclose the raw material throughout the molding process.
Regarding claim 3, Vermilye in view of Aylmore teaches the assembly of claim 2.
Aylmore further teaches the sidewalls enclose the first and second dies elements.
Vermilye in view of Aylmore does not explicitly recite wherein the containment assembly comprises four sidewalls ([0025-0026]).
However, Aylmore teaches a range of values for the number of sidewalls that overlaps with the claimed range/value ([0025]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the number of sidewalls as taught by Aylmore that overlaps with the claimed range.
Aylmore appears to further teach a four sided first die element and a four sided second die element in Fig 1.  However, in the alternative that Vermilye in view of Aylmore does not teach a four sided first die element and a four sided second die element, it has been broadly held that a change in shape is within the purview of one of ordinary skill in the art.  See MPEP 2144.04(IV)(B).  Therefore, it would have been obvious to one of ordinary skill in the art to have changed the shape of the first and second die elements to have a four-sided shape.
Regarding claim 4, Vermilye teaches the assembly of claim 3.
Vermilye further teaches molding using a polymer preform.
Aylmore further teaches wherein each of the four sidewalls of the containment assembly defines a shape on an inner surface for forming a corresponding shape to be formed by the compression mold assembly ([0065]).
Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Vermilye teaches the assembly of claim 8.
Vermilye does not teach wherein the second die portion includes a first wall member and a second wall member extending from the first wall member (of the second die portion) such that with the first die element and the second die element in operational compression position, the third wall member of the first die portion and the first wall member of the second die portion are positioned spaced apart from one another and fourth wall member of the first die portion and the second wall member of the second die portion are positioned spaced apart from one another for forming a wall in the polymer preform of the cascade to be formed by the compression mold assembly to extend between a formed interior surface of the first strong back and an interior surface of the second strong back of the cascade to be formed from the polymer preform by the compression mold assembly.
The prior art of record fails to teach the above limitations either alone or in combination.
Therefore claim 9 is indicated for allowable subject matter.
Claims 10-14 are indicated for allowable subject matter due to dependency on claim 9.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Applicant amendments to claims 1, 9-10, and 14 have introduced new 112 issues.
Applicant argues that Vermilye teaches injection mold apparatus and does not teach a compression mold assembly.  However, the two are not mutually exclusive apparatus/processes.  Applicant specifically argues that Vermilye does not teach such that the polymer preform is compressed between the first die element and the second die element.  However, Vermilye teaches “the injection molding process produces a final cascade basket configuration by die-molding the vane configuration into the skeletal frame and inherently joining the vanes to strongbacks by the pressurized molding operation” (col 3, ln 11-15), the die-mold comprising tooling die 96, 98 enclosed around a polymer preform (Col 5, ln 60-66), which falls under the scope of the claimed compression mold assembly.
For at least the above reasons the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ALEXANDER A WANG/             Examiner, Art Unit 1741               

                                                                                                                                                                                                                                                                                                                                                                               /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743